DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed after the mailing date of the Final Rejection on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments filed in the Remarks filed 01/20/2022 have been entered.  As previously indicated in the Office Action filed 06/07/2021, claims 37-39 and 41-44 have been withdrawn from consideration without traverse from the Applicant; thus, claims 37-39 and 41-44 have been cancelled by an Examiner’s Amendment (see below).  No new claims have been added.  The amendment to claim 1 is sufficient to overcome the prior rejection under 35 U.S.C. 112(b); therefore, the prior rejection of claim 1 has been withdrawn.  Claims 1-4, 8-9, 11, 20-21, 23-24, 29-30, and 54-55 remain pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 37-39 and 41-44 have been cancelled.

Reasons for Allowance
Claims 1-4, 8-9, 11, 20-21, 23-24, 29-30, and 54-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claims 1 and 20 could either not be found or was not suggested in the prior art of record.  Applicant’s arguments set forth in the Remarks filed 01/20/2022 – specifically those directed to the limitation of “the hub including a first groove defining a spring seat and a second groove, an insertion biasing member initially retained in an energized state in the first groove and being positioned between the proximal end of the insertion mechanism housing and the hub” – have been found persuasive.
The closest prior art of record to the present claims is Meehan et al. (WO 2017007952 A1) in view of Clemente et al. (US 201500576613 A1).  Meehan teaches an insertion biasing member (215) initially retained in an energized state and being positioned between the proximal end of the insertion mechanism housing (i.e., the cap: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                             

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783